Citation Nr: 1548405	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as a result of exposure to Napalm and/or Agent Orange.  

2.  Entitlement to service connection for a heart disability (other than coronary artery disease), to include as due to a lung disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

On the Veteran's October 2009 substantive appeal, he requested a hearing before a Board member at the local regional office.  He subsequently withdrew this request in December 2009.  In an August 2012 letter, the Veteran's representative requested the opportunity to testify before the Board.  This request was later withdrawn, as the Veteran indicated he was unable to travel for a hearing due to health constraints.  In sum, it is concluded that the Veteran has withdrawn his requests to testify before the Board.  38 C.F.R. § 20.704.

This appeal was previously before the Board in March and November 2013.  In March 2013, the Board remanded the claim so that the Veteran could be scheduled for a VA examination.  In November 2013, the Board denied the Veteran's claims. 

Following the Board's denial of these claims in November 2013, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in October 2014, through a Joint Motion for Remand, vacated the Boards decision and remanded the matter back to the Board for additional development.

Following this JMR the Board remanded these claims for further development in a March 2015 remand.  As all requested actions were fulfilled, the remand is thereby complied with and no further development is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current disability of the lungs, to include as due to exposure to herbicides or Napalm in-service.

2.  The evidence of record does not show that the Veteran has a current disability of the heart, other than coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for an award of service connection for a heart condition, other than coronary artery disease, to include enlarged right atrium, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March and October 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, SSA records and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and requested to schedule such on multiple occasions, but then later submitted statements withdrawing his requests for such a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), and the Board concludes that the totality of the medical evidence is adequate for rating purposes.  The Board notes that several VA examinations were found to be inadequate by the JMR in 2014, but the Board subsequently obtained a new examination and opinion in April 2015 to address the JMRs concerns, and neither the Veteran, nor his representative has voiced specific disagreement with the examination report.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Lung Disorder

In this case, the Veteran claimed entitlement to service connection for a lung disorder in March 2007.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and are generally presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

The Veteran served in Vietnam and he is therefore presumed to have been exposed to herbicides such as Agent Orange.  However, herbicide exposure alone is not considered to be a disability, the Veteran must develop a residual disability as a result of it. 

At the outset, he Board notes that under 38 C.F.R. § 3.309(e), certain diseases are presumptively associated with herbicide exposure.  However, the Veteran has not been diagnosed with a lung condition that is included among the presumptive diseases associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).  Accordingly, the presumptions set forth in 38 C.F.R. §§ 3.303 and 3.309(e) do not apply.

The Board notes that the Veteran has asserted that his exposure to herbicides and other contaminants such as napalm resulted in a current lung disorder.  In treatment records for the Veteran's claimed lung disorder, extensive tests are documented to discover the etiology of his ongoing cough.  In October 2008 and May 2009, a suggested diagnosis for his cough was acid reflux or GERD.  Additionally, a June 2012 VA examination report notes a diagnosis of "restrictive lung disease".  The June 2012 examiner found that the Veteran's lung disease was less likely than not related to his service, specifically his exposure to Agent Orange or Napalm.  However, this opinion was found to be inadequate as it failed to consider the Veteran's reported history of coughing for nearly 40 years.

The Board remanded to obtain a clarifying addendum opinion.  The Veteran's claims folder was referred to the June 2012 VA examiner.  In an addendum opinion dated May 2013, the examiner acknowledged the Veteran's history of ongoing coughing as well as his prior diagnosis of restrictive lung disease, but found that such restriction of the lungs was not the cause of his chronic coughing and was moreover not related to his service.  

In an October 2014 JMR, the Court found that the Veteran's statements of his coughing in service were not addressed by the VA examiner in the May 2013 addendum opinion and therefore, her opinion was inadequate.  The Board then remanded the claim for further development, to obtain a clarifying opinion which was issued in April 2015.  In that opinion, after examination of the Veteran and review of his previous medical history, the examiner found that the Veteran did not have any lung disability or lung disease.  He acknowledged the Veteran's extensive history of evaluations by specialists due to his recurring cough and noted his finding of a mild restrictive pattern on a PFT in the June 2012 VA examination report.  However, the examiner found that the Veteran's cough itself was not a disability, but more likely a result of his sleep apnea and further that his restrictive pattern noted by the June 2012 VA examiner was not indicative of a diagnosed lung disease.  

The examiner stated that he understood that the Veteran reported experiencing a cough since he served in Vietnam, and noted that service treatment records showed that the Veteran was indeed hospitalized in 1970 for a fever.  However, the examiner observed that there was no evidence to support any respiratory symptoms at that time and the Veteran's in-service fever resolved after one day with no treatment.  The examiner pointed out that there are numerous other causes (of which the patient has been evaluated ) for a chronic cough other than remote history of an acute self-limiting symptom like fever in 1970.  As such, he concluded that it was at least as likely as not that the Veteran may very well have had a cough since Vietnam because that is what he has stated as true.  It is evident that he has had a very thorough evaluation of the cough with no one specific cause found, though the condition may/must be of multifactorial etiology.  Nonetheless, a cure for the cough has not been found.  The cough is reported as a daily, ongoing chronic issue but it is not an apparent disability for this patient; it certainly would be a nuisance. Furthermore, the mild abnormality on the PFT is less likely as not a result of a chronic cough.  In the common, very well respected medical journals and databases, chronic cough is not listed as a common cause for mild restriction of lung function, which in lieu of any other findings, is really nonspecific.  It is less likely as not that obstructive sleep apnea was solely caused by the chronic cough because many people in the general population have OSA and do not have chronic cough. Furthermore, there are multiple risk factors for OSA, the most important risk factor is being overweight.

The Board acknowledges that in the previous November 2013 denial it treated the Veteran's restrictive lung condition as a disability; however, upon reviewing the new April 2015 medical opinion, the Board notes that the Veteran does not experience restrictive lung disease, but rather experiences a restriction in air capacity as evidenced by PFT testing.  As noted by the April 2015 examiner, this restriction is possibly caused by the Veteran's diagnosed sleep apnea and does not relate to his chronic coughing, or to any other diagnosed lung disorder.  In response to whether any diagnosed lung disability was as likely as not caused by the Veteran's service, the examiner stated that the Veteran's cough was without a verified etiology, and noted that based on medical literature and journals such a cough is not related to any restriction of the lung function, and constitutes a nonspecific finding.  

The Board acknowledges that there is evidence suggesting that the Veteran's lung restriction should be considered a disability as well as evidence suggesting that it should not be.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board finds the April 2015 VA opinion is found to be thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record  Moreover, the VA opinion was adequate as it addressed the Veteran's prior "diagnoses" at previous VA examinations, and discussed why such were nonspecific findings instead of disabilities.  Thus, the Board finds the evidence against the finding that the Veteran has a currently diagnosed restrictive lung disease to be most probative.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the April 2015 examiner did not find that the Veteran's restrictive lung condition to be a specific lung disability.  This determination specifically considered clinical testing and imaging of the lungs, including PFT and x-ray imaging, which both revealed normal findings.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms, specifically his statements in July 2007 that he used to cough all the time in-service and that he had been coughing continuously for 38 years.  He also submitted statements in May 2009, noting his exposure to the chemical napalm, and provided details to his assertions in April 2010, January 2011, September 2012 and April 2013.  He noted that he knows his lung condition was caused by his chemical exposure because since such exposure he had been continuously coughing.  Although the Veteran is considered competent to report that he has experienced a cough, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his pain can be attributed to a diagnosis of his cough, related to his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's representative argued in October 2015 that the Veteran's cough should be considered a separate and distinct disability.  However, the representative did not identify any medical opinion to support such a determination, beyond pointing to the 2015 VA examiner's opinion.  However, that examiner specifically stated that while the Veteran's cough is reported as a daily, ongoing chronic issue, "it is not an apparent disability" the Veteran.  Based on this medical opinion, the Board does not find that the Veteran has a current lung disability, and that while lung diseases may have been suggested by the record, the weight of the medical evidence ultimately found that the Veteran had not experienced a lung disability at any time during the course of his appeal. 

In summary, as the preponderance of the evidence is against the claim, service connection for a lung disorder or a cough is denied.  

Entitlement to Service Connection for a Heart Disorder, other than Coronary Artery Disease, to Include as Secondary to a Lung Disorder

The Veteran contends that his heart disorder is related to his lung disorder, which he claimed was caused by his service.  The Board notes that the Veteran was denied service connection for a heart disorder in a December 2007 rating decision and appealed the issue to the Board.  The Board denied the Veteran's claim in a November 2013 decision as secondary to a service connected lung disorder, and the Veteran appealed the decision to the Court.  In the October 2014 JMR, the Court found that the Veteran was entitled to adjudication of his claimed heart disorder on a direct basis and remanded this claim back to the Board.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to secondary service connection, a favorable outcome of the Veteran's heart disorder claim is dependent upon a favorable outcome of his lung disability claim, discussed above.  One of the requirements of a secondary service connection claim is evidence of a service-connected disability.  38 C.F.R. § 3.310.  As the underlying claim of entitlement to service connection for a lung disability is denied, the secondary service connection claim is rendered moot.  There is no legal basis upon which to grant his claim of service connection for a heart disorder because his lung disability has not been established as a service-connected disability.  

Accordingly, the issue of entitlement to service connection for a heart disability as secondary to a lung disability must be denied as a matter of law.

The Board now turns to a discussion of the Veteran's claim for service connection for a heart disorder on a direct basis.  

It is first noted that the Veteran has already been granted service connection for coronary artery disease, and as such, this discussion concerns only a heart disability other than coronary artery disease.

As noted above, service connection for the Veteran's heart disorder requires a diagnosed disability of such.  In June 2012, a VA examiner diagnosed the Veteran with a mildly enlarged right ventricle and right atrium and found that these conditions were not due to the Veteran's service.  In May 2013 the VA examiner further acknowledged the Veteran's prior diagnosis of right atrial enlargement but noted the lack of any complaints at separation regarding his heart.  The examiner found that the Veteran's heart condition was not related to his service.   

In a subsequent April 2015 VA examination, the examiner also found that the Veteran did experience some heart conditions.  Specifically, she noted the Veteran's diagnosis of coronary artery disease, left ventricular hypertrophy, and the  previously diagnosed right atrial enlargement reported by the June 2012 VA examiner.  The Board notes that the Veteran is already service connected for coronary artery disease.  With regard to the left ventricular hypertrophy and right atrial enlargement, the examiner noted that the slightly thickened left ventricle was commonly due to high blood pressure, further noting that medical documentations such as thickening and enlargements of the heart are not diagnoses in and of themselves but are rather nonspecific findings.  Therefore, the examiner declined to diagnose the Veteran with any specific heart disorder, other than coronary artery disease.  

The Board acknowledges that there is evidence suggesting that the Veteran's right atrial enlargement is considered a disability as well as evidence that suggests it should not be.  As noted above, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck, supra; Caluza, supra; Gabrielson, supra; Abernathy, supra; Simon, supra; Hatlestad, supra.

The Board finds the April 2015 VA opinion is found to be thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Moreover, the VA opinion was adequate as it addressed the Veteran's prior "diagnoses" at previous VA examinations, and discussed why such were nonspecific findings instead of disabilities.  Thus, the Board finds the evidence against the finding that the Veteran has a currently diagnosed heart disability, other than coronary artery disease, is highly probative and entitled to great weight.  For example, the examiner pointed out that clinical testing using echo found the Veteran's ejection fraction to be normal.  

As previously discussed, the fact that the Veteran does not have a disability for which service connection is sought, service connection is not warranted for his claimed heart disorder.  See Brammer, supra.  The Board takes note of the Veteran's lay statements asserting that he has a heart condition related to his service, but finds that due to the Veteran's lack of medical training the medical evidence of record outweighs the probative value of his lay statements.  See Jandreau, supra.

In summary, as the preponderance of the evidence is against the claim, service connection for a heart disorder is denied.  


ORDER

Service connection for a lung disorder, to include as a result of exposure to Napalm and/or Agent Orange is denied.  

Service connection for a heart disability (other than coronary artery disease), to include as due to a lung disorder is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


